

Exhibit 10.1


EXECUTION VERSION


SEPARATION AND RELEASE AGREEMENT
This Separation and Release Agreement (the “Agreement”), dated as of April 1,
2020, is entered into by and between Darren J. Tangen (“Executive”) and Colony
Capital, Inc. (f/k/a Colony Financial, Inc., and together with its subsidiaries,
the “Employer”). Capitalized terms used but not defined herein shall have the
meanings specified in the Employment Agreement by and between Employer and
Executive, dated March 16, 2015 (the “Employment Agreement”).
1.SEPARATION DATE. Executive and the Employer each acknowledges and agrees that
Executive’s separation from Employer shall be effective as of April 10, 2020
(the “Separation Date”). Executive acknowledges and agrees that, effective as of
Separation Date and pursuant to Section 4(g) of the Employment Agreement,
Executive will resign from any and all positions Executive held, as applicable
as a director, officer or otherwise, with the Employer and its managed entities
except as otherwise agreed by Executive and Employer or such other managed
entity, as applicable, and Executive agrees to execute any and all further
documents necessary or appropriate to further memorialize any or all of such
resignations. 
2.    SEVERANCE PAYMENTS AND BENEFITS. Executive and Employer acknowledge and
agree that the payments and benefits set forth in this Section 2, which consist
of the payments and benefits provided under Section 4(c)(ii) of the Employment
Agreement (the “Post-Termination Benefits”), are the sole payments and benefits
payable to Executive in connection with his termination of employment. Executive
acknowledges and agrees that the Post-Termination Benefits provided for in
Section 2(b) shall be subject to Executive executing the general release of
claims attached hereto as Annex A (the “Supplemental Release”) within twenty-one
(21) days following the Separation Date pursuant to the terms hereof, and the
applicable seven (7) calendar day revocation period expiring without revocation
(the “Supplemental Release Condition”). Executive acknowledges and agrees
Executive is not entitled to receive an Unpaid Bonus as Executive’s 2019 cash
bonus was paid on February 27, 2020.
(a)    Executive shall be entitled to receive the Accrued Benefits at the time
or times provided for in Section 4(a)(i) of the Employment Agreement.
(b)    Subject to the Supplemental Release Condition, the following amounts
shall be paid or provided to Executive in accordance with the terms of, and at
the time(s) provided in, Section 4(c)(ii) of the Employment Agreement:
(i)    A lump sum cash payment equal to the product of (i) two and (ii) the sum
of (1) the Base Salary in effect immediately prior to the Separation Date and
(2) the average Annual Bonus paid in respect of 2017, 2018 and 2019: $4,717,947
(the “Lump Sum Payment”);
(ii)    The Pro-Rated Bonus: $532,671;
(iii)    Continuation of the Company’s contributions necessary to maintain
Executive’s coverage for the 24 calendar months immediately following the end of
the calendar month in which the Separation Date occurs under the medical, dental
and vision programs in which




--------------------------------------------------------------------------------




the Executive participated immediately prior to his termination of employment
(and such coverage shall include the Executive’s eligible dependents); provided,
that, if the Company determines in good faith that such contributions would
cause adverse tax consequences to the Company or Executive under applicable law,
the Company shall instead provide Executive with monthly cash payments during
such 24-month period in an amount that, after reduction for applicable taxes
(assuming Executive pays taxes at the highest marginal rates in the applicable
jurisdictions), is equal to the amount of the Company’s monthly contributions
referenced above. The applicable period of health benefit continuation under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) shall begin on
the expiration of such 24-month period;
(iv)    (i) All equity or equity-based awards actually issued to Executive by
the Company prior to the Separation Date that vest solely based on Executive’s
continued employment shall be fully vested (“Time-Based Awards”) and (ii) all
equity or equity-based awards actually issued to Executive by the Company prior
to the Separation Date that vest based in whole or in part on the achievement of
specified performance goals or metrics (“Performance Awards”) shall remain
outstanding and continue to vest based on the level of actual achievement of
such performance goals or metrics, as determined in the same manner as applies
to other recipients of such Performance Awards generally. A schedule of all
Time-Based Awards and Performance Awards is set forth in the chart included on
Exhibit B hereto; and
(v)    Notwithstanding any provision in any award or partnership or similar
agreement (including any provisions providing for vesting, forfeiture,
performance conditions, repurchase, so-called claw back rights or similar
provisions), all Fund Incentives issued to Executive on or prior to the
Separation Date shall be fully vested. Executive shall be issued vested Fund
Incentives (the “Post-Separation Date Fund Incentives”) with respect to the (A)
Bulk Industrial investment, with a sharing percentage of 17.5% and (B) Booster
investment, with a sharing percentage of 6.4%; provided, that such
Post-Separation Date Fund Incentives shall be issued at the same time as such
incentives are issued to other recipients in the ordinary course of business. A
schedule of Fund Incentives other than the Post-Separation Date Fund Incentives
is set forth in the chart included on Exhibit B hereto.
3.    EXECUTIVE’S GENERAL RELEASE OF CLAIMS.
(a)    Waiver and Release. For and in consideration of continued employment with
Employer through the Separation Date, the benefits provided for in this
Separation and Release Agreement and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Executive, on
behalf of himself and his heirs, executors, administrators and assigns, forever
waives, releases and discharges Employer, its officers, directors, owners,
shareholders and agents (collectively referred to herein as, the “Employer
Group”), and each of its and their respective officers, directors, shareholders,
members, managers, employees, agents, servants, accountants, attorneys, heirs,
beneficiaries, successors and assigns (together with the Employer Group, the
“Employer Released Parties”), from any and all claims, demands, causes of
actions, fees, damages, liabilities and expenses (including attorneys’ fees) of
any kind whatsoever, whether known or unknown, that Executive has ever had or
might have against the Employer Released Parties that directly or indirectly
arise out of, relate to, or are connected with, Executive’s services to, or
employment by the Company, including, but not limited to (i) any claims under
Title VII of the Civil Rights Act, as amended, the Americans with Disabilities
Act, as amended, the Family and Medical Leave Act, as amended, the Fair Labor
Standards Act, as amended, the Equal Pay Act, as amended, the Employee
Retirement Income Security Act, as amended (with respect to


A-2

--------------------------------------------------------------------------------




unvested benefits), the Civil Rights Act of 1991, as amended, Section 1981 of
Title 42 of the United States Code, the Sarbanes-Oxley Act of 2002, as amended,
the Worker Adjustment and Retraining Notification Act, as amended, the Uniform
Services Employment and Reemployment Rights Act, as amended, the California Fair
Employment and Housing Act, as amended, and the California Labor Code, as
amended, and/or any other federal, state or local law (statutory, regulatory or
otherwise) that may be legally waived and released and (ii) any tort and/or
contract claims, including any claims of wrongful discharge, defamation,
emotional distress, tortious interference with contract, invasion of privacy,
nonphysical injury, personal injury or sickness or any other harm. Executive
acknowledges that if the Equal Employment Opportunity Commission or any other
administrative agency brings any charge or complaint on his behalf or for his
benefit, the agreements in this Section 3 (this “Release”) bars Executive from
receiving, and Executive hereby waives any right to, any monetary or other
individual relief related to such a charge or complaint. This Release, however,
excludes (i) any claims made under state workers’ compensation or unemployment
laws, and/or any claims that cannot be waived by law, (ii) claims with respect
to the breach of any covenant (including any covenants under the Employment
Agreement and this Separation and Release Agreement) to be performed by Employer
after the date of this Release, (iii) any rights to indemnification or
contribution or directors’ and officers’ liability insurance under the
Employment Agreement, the Indemnification Agreement (as defined below), any
operative documents of the Company or any applicable law, (iv) any claims as a
holder of Company equity awards under the Company’s equity incentive plans or as
a holder of Fund Incentives, (v) any claims for vested benefits under any
employee benefit plan (excluding any severance plan and including claims under
the Consolidated Omnibus Budget Reconciliation Act of 1985) or any claims that
may arise after the date Executive signs the Release, (vi) any additional
amounts or benefits due under any applicable plan, program, agreement or
arrangement of Employer or any Managed Company (including continuing “tail”
indemnification and directors and officers liability insurance for actions and
inactions occurring while the Executive provided services for Employer and its
affiliates and continued coverage for any actions or inactions by the Executive
while providing cooperation under this Agreement), including any such plan,
program, agreement or arrangement relating to equity or equity-based awards, and
(vii) the Post-Termination Benefits. For clarification, the parties acknowledge
and agree that neither the Release nor the Supplemental Release modifies or
releases the obligations of Colony Credit Real Estate Inc. (“CLNC”) under any
indemnification or other agreement between CLNC and Executive.
(b)    Waiver of Unknown Claims; Section 1542. Executive intends to fully waive
and release all claims against Employer; therefore, he expressly understands and
hereby agrees that this Release is intended to cover, and does cover, not only
all known injuries, losses or damages, but any injuries, losses or damages that
he does not now know about or anticipate, but that might later develop or be
discovered, including the effects and consequences of those injuries, losses or
damages. Executive expressly waives the benefits of and right to relief under
California Civil Code Section 1542 (“Section 1542”), or any similar statute or
comparable common law doctrine in any jurisdiction. Section 1542 provides:
Section 1542. (General Release-Claims Extinguished) A general release does not
extend to claims that the creditor or releasing party does not know or suspect
to exist in his or her favor at the time of executing the release and that, if
known by him or her, would have materially affected his or her settlement with
the debtor or released party.


A-3

--------------------------------------------------------------------------------




Executive understands and acknowledges the significance and consequences of this
specific waiver of Section 1542 and, having had the opportunity to consult with
legal counsel, hereby knowingly and voluntarily waives and relinquishes any
rights and/or benefits which he may have thereunder. Without limiting the
generality of the foregoing, Executive acknowledges that by accepting the
benefits and payments offered in exchange for this Release, he assumes and
waives the risks that the facts and the law may be other than he believes and
that, after signing this Release, he may discover losses or claims that are
released under this Release, but that are presently unknown to him, and he
understands and agrees that this Release shall apply to any such losses or
claims.
4.    NO CLAIMS BY EXECUTIVE. Executive affirms and warrants that he has not
filed, initiated or caused to be filed or initiated any claim, charge, suit,
complaint, grievance, action or cause of action against Employer or any of the
other Employer Released Parties.
5.    NO ASSIGNMENT OF CLAIMS. Executive affirms and warrants that he has made
no assignment of any right or interest in any claim which he may have against
any of the Employer Released Parties.
6.    ADVICE OF COUNSEL. Executive acknowledges: (a) that he has been advised to
consult with an attorney regarding this Agreement and the Release; (b) that he
has, in fact, consulted with an attorney regarding this Agreement and the
Release; (c) that he has carefully read and understands all of the provisions of
this Agreement and the Release; and (d) that he is knowingly and voluntarily
executing this Agreement and the Release.
7.    INSURANCE; INDEMNIFICATION. Following the Separation Date, Executive shall
continue to be covered by such comprehensive directors’ and officers’ liability
insurance and errors and omissions liability insurance as the Employer has
established and maintained in respect of its directors and officers generally
for actions and inactions occurring while the Executive provided services for
Employer and its managed entities and continued coverage for any actions or
inactions by the Executive while providing cooperation under the Employment
Agreement, at Employer’s expense, and the Employer shall cause such insurance
policies to be maintained in a manner reasonably acceptable to the Executive in
accordance with the provisions clause (vi) of the last sentence of Section 3(a)
above. The Executive shall also be entitled to indemnification rights, benefits
and related expense advances and reimbursements under applicable law and
pursuant to the indemnification agreements previously entered into with Employer
(the “Indemnification Agreement”).
8.    CLNC MANAGEMENT AGREEMENT. Executive acknowledges and agrees that he will
not, during the period commencing with the date hereof and ending on the earlier
to occur of (i) the first anniversary of the Separation Date and (ii) the date
of any sale, assignment or internalization of the Management Agreement, dated as
of January 31, 2018, by and among CLNC, Credit RE Operating Company, LLC and
CLNC Manager, LLC (the “Management Agreement”), (a) engage in any discussions or
negotiations with any persons with respect to a potential sale or assignment of
the Management Agreement; provided, that, Executive may engage in such
discussions or negotiations with (x) Employer, (y) the board of directors of
CLNC or (z) any other person with the prior permission of Employer, the board of
directors of CLNC or the special committee of the board of directors of CLNC or
(b) render any services as an employee, officer, director or consultant, or make
any investment in, any person that Executive has knowledge is or intends to
pursue a purchase or assignment of the Management Agreement.
9.    RESTRICTIVE COVENANTS.


A-4

--------------------------------------------------------------------------------




(a)    Executive and the Employer acknowledge and agree that Sections 3 and 4 of
the Restrictive Covenant Agreement and the Restricted Period shall each
terminate as of the Separation Date, but the remainder of the Restrictive
Covenant Agreement shall remain in full force and effect in accordance with its
terms.
(b)    The Company acknowledges and agrees that nothing in the Release, the
Restrictive Covenant Agreement, the Supplemental Release or otherwise shall
prohibit or impede Executive from communicating, cooperating or filing a
complaint with any U.S. federal, state, or local governmental or law enforcement
branch agency or entity (“Governmental Agency”) with respect to possible
violations of any U.S. federal, state or local law or regulation or otherwise
making disclosure to any Governmental Agency, in each case, that are protected
under the whistleblower provisions of any such law or regulation to the extent
such communications and/or disclosures are consistent with applicable law. In
addition, Executive is hereby notified in accordance with the Defend Trade
Secrets Act of 2016 (“DTSA”) that he will not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that is made (i) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney, solely for the
purpose of reporting or investigating a suspected violation of law; or (ii) in a
complaint or other document that is filed under seal in a lawsuit or other
proceeding.
10.    COMMUNICATIONS. Employer and Executive shall cooperate in good faith
regarding any public announcement of Executive’s separation from employment with
Employer, and Employer shall consider any timely comments from Executive related
to any such communications in good faith.
11.    FEES. Employer shall promptly pay or reimburse Executive for reasonable
attorneys’ fees incurred by Executive in connection with the review,
negotiation, drafting and execution of this Agreement and the Supplemental
Release and any agreements related thereto, in an aggregate amount not to exceed
$25,000, subject to Executive providing Employer with reasonable documentation
of such fees. Employer shall reimburse Executive for such fees within 10
business days following Executive’s submission to Employer of the documentation
evidencing the fees.

[remainder of page intentionally left blank]




A-5

--------------------------------------------------------------------------------





EXECUTIVE
 
COLONY CAPITAL, INC.
 
 
 
/s/ Darren J. Tangen
 
/s/ Ronald M. Sanders
Darren J. Tangen
 
Name:    Ronald M. Sanders
 
 
Title:    EVP and Chief Legal Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







[Signature Page to Separation and Release Agreement]



--------------------------------------------------------------------------------






Annex A
Supplemental Release
This Supplemental Release is entered into by and between Darren J. Tangen
(“Executive”) and Colony Capital, Inc. (f/k/a Colony Financial, Inc., and
together with its subsidiaries, the “Employer”). Capitalized terms used but not
defined herein shall have the meanings specified in the Separation and Release
Agreement, dated as of [●], 2020, by and between Employer and Executive (the
“Separation Agreement”).
For and in consideration of the Post-Termination Benefits and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Executive agrees as follows:
1.    Waiver and Release. Executive, on behalf of himself and his heirs,
executors, administrators and assigns, forever waives, releases and discharges
Employer, its officers, directors, owners, shareholders and agents (collectively
referred to herein as, the “Employer Group”), and each of its and their
respective officers, directors, shareholders, members, managers, employees,
agents, servants, accountants, attorneys, heirs, beneficiaries, successors and
assigns (together with the Employer Group, the “Employer Released Parties”),
from any and all claims, demands, causes of actions, fees, damages, liabilities
and expenses (including attorneys’ fees) of any kind whatsoever, whether known
or unknown, that Executive has ever had or might have against the Employer
Released Parties that directly or indirectly arise out of, relate to, or are
connected with, Executive’s services to, or employment by the Company,
including, but not limited to (i) any claims under Title VII of the Civil Rights
Act, as amended, the Americans with Disabilities Act, as amended, the Family and
Medical Leave Act, as amended, the Fair Labor Standards Act, as amended, the
Equal Pay Act, as amended, the Employee Retirement Income Security Act, as
amended (with respect to unvested benefits), the Civil Rights Act of 1991, as
amended, Section 1981 of Title 42 of the United States Code, the Sarbanes-Oxley
Act of 2002, as amended, the Worker Adjustment and Retraining Notification Act,
as amended, the Age Discrimination in Employment Act, as amended, the Uniform
Services Employment and Reemployment Rights Act, as amended, the California Fair
Employment and Housing Act, as amended, and the California Labor Code, as
amended, and/or any other federal, state or local law (statutory, regulatory or
otherwise) that may be legally waived and released and (ii) any tort and/or
contract claims, including any claims of wrongful discharge, defamation,
emotional distress, tortious interference with contract, invasion of privacy,
nonphysical injury, personal injury or sickness or any other harm. Executive
acknowledges that if the Equal Employment Opportunity Commission or any other
administrative agency brings any charge or complaint on his behalf or for his
benefit, this Supplemental Release bars Executive from receiving, and Executive
hereby waives any right to, any monetary or other individual relief related to
such a charge or complaint. This Supplemental Release, however, excludes (i) any
claims made under state workers’ compensation or unemployment laws, and/or any
claims that cannot be waived by law, (ii) claims with respect to the breach of
any covenant (including any covenant under the Employment Agreement or this
Separation Agreement and Release) to be performed by Employer after the date of
this Supplemental Release, (iii) any rights to indemnification or contribution
or directors’ and officers’ liability insurance under the Employment Agreement,
the Indemnification Agreement, any operative documents of the Company or any
applicable law, (iv) any claims as a holder of Company equity awards under the
Company’s equity incentive plans or as a holder of Fund Incentives, (v) any
claims for vested benefits under any employee benefit plan (excluding any
severance plan and including claims under the Consolidated Omnibus Budget
Reconciliation Act of 1985) or any claims





--------------------------------------------------------------------------------





that may arise after the date Executive signs the Release, and (vi) any
additional amounts or benefits due under any applicable plan, program, agreement
or arrangement of Employer or any Managed Company (including continuing “tail”
indemnification and directors and officers liability insurance for actions and
inactions occurring while the Executive provided services for Employer and its
affiliates and continued coverage for any actions or inactions by the Executive
while providing cooperation under this Agreement), including any such plan,
program, agreement or arrangement relating to equity or equity-based awards. For
clarification, the parties acknowledge and agree that neither the Release nor
the Supplemental Release modifies or releases the obligations of CLNC under any
indemnification or other agreement between CLNC and Executive.
2.    Waiver of Unknown Claims; Section 1542. Executive intends to fully waive
and release all claims against Employer; therefore, he expressly understands and
hereby agrees that this Supplemental Release is intended to cover, and does
cover, not only all known injuries, losses or damages, but any injuries, losses
or damages that he does not now know about or anticipate, but that might later
develop or be discovered, including the effects and consequences of those
injuries, losses or damages. Executive expressly waives the benefits of and
right to relief under California Civil Code Section 1542 (“Section 1542”), or
any similar statute or comparable common law doctrine in any jurisdiction.
Section 1542 provides:
Section 1542. (General Release-Claims Extinguished) A general release does not
extend to claims that the creditor or releasing party does not know or suspect
to exist in his or her favor at the time of executing the release and that, if
known by him or her, would have materially affected his or her settlement with
the debtor or released party.
Executive understands and acknowledges the significance and consequences of this
specific waiver of Section 1542 and, having had the opportunity to consult with
legal counsel, hereby knowingly and voluntarily waives and relinquishes any
rights and/or benefits which he may have thereunder. Without limiting the
generality of the foregoing, Executive acknowledges that by accepting the
benefits and payments offered in exchange for this Supplemental Release, he
assumes and waives the risks that the facts and the law may be other than he
believes and that, after signing this Supplemental Release, he may discover
losses or claims that are released under this Supplemental Release, but that are
presently unknown to him, and he understands and agrees that this Supplemental
Release shall apply to any such losses or claims.
3.    Acknowledgement of ADEA Waiver. Without in any way limiting the scope of
the foregoing general release of claims, Executive acknowledges that he is
waiving and releasing any rights he may have under the Age Discrimination in
Employment Act of 1967 (the “ADEA”) and that such waiver and release is knowing
and voluntary. This waiver and release does not govern any rights or claims that
might arise under the ADEA after the date this Supplemental Release is signed by
Executive. Executive acknowledges that: (i) the consideration given for this
Supplemental Release is in addition to anything of value to which Executive
otherwise would be entitled to receive; (ii) he has been advised in writing to
consult with an attorney of his choice prior to signing this Supplemental
Release; (iii) he has been provided a full and ample opportunity to review this
Supplemental Release, including a period of at least twenty-one (21) days within
which to consider it (which will not be lengthened by any revisions or
modifications); (iv) he has read and fully understands this Supplemental Release
and has had the opportunity to discuss it with an attorney of his choice; (v) to
the extent that Executive takes less than twenty-one (21) days to consider this
Supplemental Release prior to execution, he acknowledges that he had sufficient
time to consider





--------------------------------------------------------------------------------





this Supplemental Release with counsel and that he expressly, voluntarily and
knowingly waives any additional time; and (vi) Executive is aware of his right
to revoke this Supplemental Release at any time within the seven (7)-day period
following the date on which he executes this Supplemental Release. Executive
further understands that he shall relinquish any right he has to
Post-Termination Benefits described in the Employment Agreement if he exercises
his right to revoke this Supplemental Release. Notice of revocation must be made
in writing and must be received by Ronald Sanders, General Counsel, Colony
Capital, Inc., no later than 5:00 p.m. Pacific Time on the seventh
(7th) calendar day immediately after the day on which Executive executes this
Supplemental Release.
4.    Wages Fully Paid. Executive acknowledges and agrees that he has received
payment in full for all salary and other wages, including without limitation any
accrued, unused vacation or other similar benefits earned through the Separation
Date.
5.    No Claims by Executive. Executive affirms and warrants that he has not
filed, initiated or caused to be filed or initiated any claim, charge, suit,
complaint, grievance, action or cause of action against Employer or any of the
other Employer Released Parties.
6.    No Assignment of Claims. Executive affirms and warrants that he has made
no assignment of any right or interest in any claim which he may have against
any of the Employer Released Parties.
7.    Advice of Counsel. Executive acknowledges: (a) that he has been advised to
consult with an attorney regarding this Supplemental Release; (b) that he has,
in fact, consulted with an attorney regarding this Supplemental Release;
(c) that he has carefully read and understands all of the provisions of this
Supplemental Release; and (d) that he is knowingly and voluntarily executing
this Supplemental Release in consideration of the Post-Termination Benefits
provided under the Employment Agreement and the Separation Agreement.
[remainder of page intentionally left blank]







--------------------------------------------------------------------------------






EXECUTIVE
 
COLONY CAPITAL, INC.
 
 
 
 
 
 
Darren J. Tangen
 
Name:    
 
 
Title:
Date:
 
Date:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





[Signature Page to Supplemental Release Agreement]



--------------------------------------------------------------------------------






Annex B
Equity Awards and Fund Incentives
[Attached]



